Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 7/8/2022, for application 16/587,522 has been entered.
This Office Action is in response to the amendment filed 7/8/2022 for application 16/587,522.  This Office Action is made non-Final.
Claims 1-20 have been examined and are pending.  Claims 1, 7, 18, and 20 have been amended.  Claims 1, 18, and 20 are independent claims.
Response to Arguments
Applicants’ arguments in the instant Amendment, filed on 7/8/2022, with respect to claims 1-20, have been fully considered but they are not persuasive.
Applicant argues as follows:  With respect to independent claim 1, Morris, Bono, and Howarth, even when combined, do not disclose or suggest: "A method comprising: copying a first restrictive permission of a file to a second restrictive permission of the file, wherein the file is stored on a host file system; changing the first restrictive permission to a third less-restrictive permission; receiving, from a container file system, a request to access the file; in response to the request and before providing the container file system with access to the file using the third less-restrictive permission, changing a permission that is used to access the file from the third less-restrictive permission to the second restrictive permission; and providing the container file system with access to the file based on the second restrictive permission" (emphasis added). The Office Action cites to col. 6, lines 23-39 of Morris, but this passage only describes "privilege promotion" rather than "changing a permission ... from the third less-restrictive permission to the second restrictive permission" as claimed. Bono does not remedy the deficiency. Bono describes granting read/write access to a file based on a request. (See Bono, col. 7, lines 23-39). The Office Action also cites to Howarth, but Howarth doesn't describe changing permissions at all. Rather, Serial No.: 16/587,522Attorney Docket No. 20191187US/49145.245US01Response to Non-Final Office Action mailed March 8, 2022Howarth generally describes dynamically changing "data presented at a meeting" based on the unchanged permission level of users. (See Howarth, ¶ 17, 21, 66, and 23). Accordingly, a prima facie case of obviousness has not been established with respect to amended claim 1. Applicant therefore respectfully requests that the § 103 rejection of claim 1 be withdrawn. 
Examiner respectfully notes that because of Applicant’s amendment, the independent claims are rejected by Morris, Bono, and McClintock.  Regarding claim 1, Morris discloses, in col. 6, lines 12-22, a method comprising:  copying a first permission of a file to a second permission of the file; in col. 6, lines 23-39, and changing the first restrictive permission to a third restrictive permission; in col 6, lines 23-39, in response to the request and before providing the container file system with access to the file using the third restrictive permission, changing the third restrictive permission to the second restrictive permission.  Bono discloses, in col. 5, lines 41-60, wherein the file is stored on a host file system; in col. 30, lines 11-22, and col. 17, lines 12-26, receiving, from a container file system, a request to access the file; in col. 30, lines 11-22, col. 7, lines 23-39, and col. 17, lines 12-26, providing the container file system with access to the file based on the second restrictive permission.  McClintock discloses, in col. 18, lines 48-50, changing the first restrictive permission to a third less-restrictive permission; , changing the third less-restrictive permission to the second restrictive permission; in col. 19, lines 22-23, in response to the request and before providing the container file system with access to the file using the third less-restrictive permission; changing a permission that is used to access the file from the third less-restrictive permission to the second restrictive permission.
Applicant argues as follows:  With respect to independent claim 18, Morris, Bono, and Howarth, even when combined, do not disclose or suggest: "A system comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory to execute instructions from the non- transitory memory to perform operations comprising: storing a file with a first restrictive permission in a host file system; creating an extended attribute corresponding to the file and storing a second restrictive permission in the extended attribute, wherein the second restrictive permission is equivalent to the first restrictive permission; changing the first restrictive permission to a third less-restrictive permission, wherein the first restrictive permission and the third less-restrictive permission are different; receiving a first request from a first requester to access the file using the third less-restrictive permission; in response to the first request, providing the first requester with access to the file based on the third less-restrictive permission; receiving a second request from a second requester to access the file using the third less-restrictive permission; before providing the file to the second requester, changing a permission that is used to access the file from the third less-restrictive permission to the stored second restrictive permission; and providing the file to the second requester with the second restrictive permission" (emphasis added). The cited portions of Morris, Bono, and Howarth do not describe "receiving a first request from a first requester" and "receiving a second request from a second requester." The cited portions of Morris and Bono describe promoting privileges for one requester and while Howarth describes multiple users of different privilege levels in a meeting, Howarth never describes modifying privilege levels of any users. Accordingly, in addition to the reasons described above, a prima facie case of obviousness has not been established with respect to amended claim 18. Applicant therefore respectfully requests that the § 103 rejection of claim 18 be withdrawn. 
Examiner respectfully notes that because of Applicant’s amendment, the independent claims are rejected by Morris, Bono, and McClintock.  Regarding claim 18, Morris discloses, in col. 3, lines 52-63, a system comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory to execute instructions from the non-transitory memory to perform operations comprising; in col. 6, lines 12-22 and col. 4, lines 41-48, creating an extended attribute corresponding to the file; in col. 6, lines 12-22, storing a second restrictive permission in the extended attribute, wherein the second restrictive permission is equivalent to the first restrictive permission; in col. 6, lines 23-39, changing the first restrictive permission to a third restrictive permission; in col. 6, lines 23-39, wherein the first restrictive permission and the third restrictive permission are different in col. 6, lines  23-39, changing the third restrictive permission to the stored second restrictive permission.  Bono discloses, in col. 5, lines 41-60, storing a file with a first restrictive permission in a host file system; in col. 30, lines 11-22, receiving a remote request to access the file, before providing the file to the remote requester; in col. 30, lines 11-22, and col. 7, lines 23-39, providing the file to the remote requester with the second restrictive permission. McClintock discloses, in col. 18, lines 48-55, changing the first restrictive permission to a third less-restrictive permission, wherein the first restrictive permission and the third less-restrictive permission are different; in col. 20, lines 17-20, receiving a first request from a first requester to access the file using the third less-restrictive permission; in col. 25, lines 62-67, in response to the first request, providing the first requester with access to the file based on the third less-restrictive permission; in col. 18, lines 3-8, receiving a second request from a second requester to access the file using the third less-restrictive permission; before providing the file to the second requester, changing a permission that is used to access the file from the third less-restrictive permission to the stored second restrictive permission; and providing the file to the second requester with the second restrictive permission.
Applicant argues as follows:  Claim 20 recites features similar to those recited in claims 1 and 18. For at least the same reasons, Morris, Bono, and Howarth, taken alone or in combination, do not disclose or suggest all of the recited features of independent claim 20. A prima facie case of obviousness has 7therefore not been established with respect to claim 20. Applicant requests that the § 103 rejection of claim 20 be withdrawn. 
Examiner respectfully notes that because of Applicant’s amendment, the independent claims are rejected by Morris, Bono, and McClintock.  Regarding claim 20, Morris discloses, in col. 3, lines 52-63,  a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause at least one machine to perform operations comprising: in col. 6, lines 12-22 and col. 4, lines 41-38, creating an extended attribute of a file and storing a second restrictive permission in the extended attribute, wherein the second restrictive permission is copied from a first restrictive permission associated with the file; in col. 6, lines 23-39, changing the first restrictive permission to a third restrictive permission; in col. 6, lines 23-39, converting the third restrictive permission to the second restrictive permission without writing to the third restrictive permission, such that a user is provided the file using the third permission and the container user is provided the file using the second restrictive permission.  Bono discloses, in col. 5, lines 41-60, creating an extended attribute of a file stored in a host file system and storing a second permission in the extended attribute, wherein the second permission is copied from a first permission associated with the file; in col. 30, lines 11-22, in response to receiving a request from a container user to access the file using the third restrictive permission; in col 30, lines 11-22, col. 7, lines 33-39, converting the third permission to the second restrictive permission without writing to the third restrictive permission, such that a user of the host file system is provided the file using the third restrictive permission and the container user is provided the file using the second restrictive permission.  McClintock discloses, in col. 18, lines 48-50, changing the first restrictive permission to a third less-restrictive permission; col. 19, lines 22-23, in response to receiving a request from a container user to access the file using the third less-restrictive permission, changing a permission that is used to access the file from the third less-restrictive permission to the second restrictive permission without writing to the third less-restrictive permission.

The Examiner respectfully suggests that the claim be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (571) 270 5002 to schedule an interview.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 18, and 20 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Morris (US7680999), filed February 8, 2000, in view of Bono (US8285758), filed June 30, 2007, and McClintock (US10007779), filed September 29, 2015.
Regarding claim 1, Morris discloses a method comprising:  
copying a first permission of a file to a second permission of the file (Morris, col. 6, lines 12-22, “At step 110, call instruction 104 specifically stores the current privilege level from PSR.cpl field 52 into a previous privilege level field (PFS.ppl) 70 of PFS register 44.”);
changing the first restrictive permission to a third restrictive permission (Morris, col. 6, lines 23-39, “At step 112, operating system 36 performs privilege promotion instruction 62 to promote the current privilege level [i.e., third permission encompasses promoted privilege level] of processor 32 stored in PSR.cpl field 52.  Performing privilege promotion instruction 62 includes step 114 of reading the stored previous privilege level state in PFS.ppl field 70.  Performing privilege promotion instruction 62 also includes step 116 of comparing the previous privilege level state in PFS.ppl field 70 to the current privilege level in PSR.cpl field 52.  If the previous privilege level state stored in PFS.ppl field 70 is equal to or less privileged than the current privilege level stored in PSR.cpl field 52, at step 118 operating system 36 promotes the current privilege level stored in PSR.cpl so that application program 56 can directly execute higher privileged routine 60.  If the previous privileged level state in PFS.ppl field 70 is more privileged than the current privilege level in PSR.cpl field 52, at step 120 privilege promotion instruction 62 takes an illegal operation fault.”);
in response to the request and before providing the container file system with access to the file using the third restrictive permission, changing the third restrictive permission to the second restrictive permission (Morris, col. 6, lines 23-39, “At step 112, operating system 36 performs privilege promotion instruction 62 to promote the current privilege level of processor 32 stored in PSR.cpl field 52.  Performing privilege promotion instruction 62 includes step 114 of reading the stored previous privilege level state in PFS.ppl field 70.  Performing privilege promotion instruction 62 also includes step 116 of comparing the previous privilege level state in PFS.ppl field 70 to the current privilege level in PSR.cpl field 52.  If the previous privilege level state stored in PFS.ppl field 70 is equal to or less privileged than the current privilege level stored in PSR.cpl field 52, at step 118 operating system 36 promotes the current privilege level stored in PSR.cpl so that application program 56 can directly execute higher privileged routine 60.”).
Morris does not explicitly disclose wherein the file is stored on a host file system; receiving, from a container file system, a request to access the file; providing the container file system with access to the file based on the second permission.
However, in an analogous art, Bono discloses wherein the file is stored on a host file system (Bono, col. 5, lines 41-60, “As described above with reference to FIG. 5, a new file server architecture includes a container file system 81 built on a sparse metavolume 82 for enhanced decoupling of logical storage from physical storage.  However, the new file server architecture has been designed to be generic and portable across multiple storage platforms including array, network (fabric and network appliances), and servers hosting various types and levels of virtualization services, including out-of-band services, which can be deployed to host block devices at network level (director class fabric switches) or on storage arrays.”);
receiving, from a container file system, a request to access the file (Bono, col. 30, lines 11-22, “The container file systems layer calls a read or write I/O Request Packet (IRP) function in order to perform asynchronous read or write operations on the sparse volume data object in a read-write state 482.” ; col. 17, lines 12-26, attributes, extending a file, container file system);
providing the container file system with access to the file based on the second restrictive permission (Bono, col. 30, lines 11-22, “The container file systems layer calls a read or write I/O Request Packet (IRP) function in order to perform asynchronous read or write operations on the sparse volume data object in a read-write state 482.”; col. 7, lines 23-39, “The network file server 21 also provides metadata services to the client 23 so that the client may perform read and write operations directly to the cached disk array 29 over a data link 22.  For example, as described in Vahalia et al. U.S.  Pat.  No. 6,973,455 issued Dec.  6, 2005, incorporated herein by reference, the client 23 sends to the file server 21 at least one request for access to a file.  In response, the file server 21 grants a lock to the client 23, and returns to the client metadata of the file including information specifying data storage locations in the cached disk array 29 for storing data of the file.  The client 23 receives the metadata, and uses the metadata to produce at least one data access command for accessing the data storage locations in the cached disk array 29.  The client sends the data access command to the cached disk array 29 to read or write data to the file.  For a write operation, the client 23 may modify the metadata.  When the client 23 is finished writing to the file, the client returns any modified metadata to the file server 21.”; col. 17, lines 12-26, attributes, extending a file, container file system ).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Bono with the system/method/ non-transitory machine-readable medium of Morris to include wherein the file is stored on a host file system; receiving, from a container file system, a request to access the file; providing the container file system with access to the file based on the second permission.
One would have been motivated to provide users with the benefits of provisioning a file system with different classes of storage and providing file system awareness (Bono: col. 2, lines 45-48).
Morris and Bono disclose changing the first restrictive permission to a third restrictive permission; in response to the request and before providing the container file system with access to the file using the third restrictive permission; changing the third restrictive permission to the second restrictive permission; but does not explicitly disclose changing the first restrictive permission to a third less-restrictive permission; in response to the request and before providing the container file system with access to the file using the third less-restrictive permission; changing a permission that is used to access the file from the third less-restrictive permission to the second restrictive permission.
However, in an analogous art, McClintock discloses changing the first restrictive permission to a third less-restrictive permission; , changing the third less-restrictive permission to the second restrictive permission (McClintock, col. 18, lines 48-50, cause changes to access rights (e.g., more or less restrictive);
in response to the request and before providing the container file system with access to the file using the third less-restrictive permission; changing [[the]] a permission that is used to access the file from the third less-restrictive permission to the second restrictive permission (McClintock, col. 19, lines 22-23, more of less access rights may be provided).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of McClintock with the system/method/ non-transitory machine-readable medium of Morris and Bono to include changing the first restrictive permission to a third less-restrictive permission; in response to the request and before providing the container file system with access to the file using the third less-restrictive permission; changing a permission that is used to access the file from the third less-restrictive permission to the second restrictive permission.
One would have been motivated to provide users with the benefits of improving overall system performance by considering environmental factors such as connectivity, security, congestion and reliability (McClintock, col. 18, line 43, through col. 19, line 23).

Regarding claim 2, Morris, Bono, and McClintock disclose the method of claim 1.  Morris discloses wherein the first restrictive permission includes a permission that prevents unprivileged users from reading, edit, or executing the file (Morris, col. 5, lines 46-49, “In one embodiment, processor 32 verifies page level permissions to a given virtual page by verifying privilege levels, page level read and write permission, and protection key read and write permission.”).
Regarding claim 3, Morris, Bono, and McClintock disclose the method of claim 1.  Morris discloses wherein the first restrictive permission is the same as the second restrictive permission (Morris, col. 6, lines 12-22, “At step 110, call instruction 104 specifically stores the current privilege level from PSR.cpl field 52 into a previous privilege level field (PFS.ppl) 70 of PFS register 44.”).
Regarding claim 4, Morris, Bono, and McClintock disclose the method of claim 1.  Morris discloses wherein the first restrictive permission is different from the third restrictive permission (Morris, col. 6, lines 23-39, “At step 112, operating system 36 performs privilege promotion instruction 62 to promote the current privilege level of processor 32 stored in PSR.cpl field 52.  Performing privilege promotion instruction 62 includes step 114 of reading the stored previous privilege level state in PFS.ppl field 70.  Performing privilege promotion instruction 62 also includes step 116 of comparing the previous privilege level state in PFS.ppl field 70 to the current privilege level in PSR.cpl field 52.  If the previous privilege level state stored in PFS.ppl field 70 is equal to or less privileged than the current privilege level stored in PSR.cpl field 52, at step 118 operating system 36 promotes the current privilege level stored in PSR.cpl so that application program 56 can directly execute higher privileged routine 60.”).
 Regarding claim 5, Morris, Bono, and McClintock disclose the method of claim 1.  Morris discloses wherein the third restrictive permission includes a permission that allows unprivileged users to read, edit, or execute the file (Morris, col. 5, lines 46-49, “In one embodiment, processor 32 verifies page level permissions to a given virtual page by verifying privilege levels, page level read and write permission, and protection key read and write permission.”).
Regarding claim 6, Morris, Bono, and McClintock disclose the method of claim 1.  Bono discloses wherein the storing the first restrictive permission as the second restrictive permission includes storing the (Bono, col. 5, lines 41-60, “As described above with reference to FIG. 5, a new file server architecture includes a container file system 81 built on a sparse metavolume 82 for enhanced decoupling of logical storage from physical storage.  However, the new file server architecture has been designed to be generic and portable across multiple storage platforms including array, network (fabric and network appliances), and servers hosting various types and levels of virtualization services, including out-of-band services, which can be deployed to host block devices at network level (director class fabric switches) or on storage arrays.”).
Regarding claim 7, Morris, Bono, and McClintock disclose the method of claim 1.  Morris  and McClintock disclose wherein the changing the permission that is used to access the file from the third less-restrictive permission to the second restrictive permission is performed by the host file system (Morris, col. 3, lines 30-32, “FIG. 2 is a flow diagram illustrating an operation of a secure privilege promotion/demotion mechanism performed in the computer system of FIG. 1.”) (McClintock, col. 5, lines 55-63, resource can include files, col. 18, lines 43-50, changes to access rights (e.g., more or less restrictive)).  The motivation is the same as that of the claim from which this claim depends.
Regarding claim 8, Morris, Bono, and McClintock disclose the method of claim 1.  Bono discloses wherein the container file system executes on the host file system (Bono, col. 1, lines 49-63, “The data mover computers use a network block services protocol in a configuration process in order to export to the clients logical volumes of network attached storage, which become local pseudo-disk instances.”; col. 6, lines 5-25, “The data mover 26 also has a network block services (NBS) module 42 for exporting to the clients logical volumes 56, 57 of network attached storage in the cached disk array 29.  These logical volumes 56, 57 then become pseudo-disk instances that appear local to the clients.”; col. 8, lines 28-35, “The container file system 81 also provides improved fault containment because it is hosting a single production file system or iSCSI LUN and its snapshots.”; col. 25, lines 41-60, “However, the new file server architecture has been designed to be generic and portable across multiple storage platforms including array, network (fabric and network appliances), and servers hosting various types and levels of virtualization services, including out-of-band services, which can be deployed to host block devices at network level (director class fabric switches) or on storage arrays.”).  The motivation is the same as that of the claim from which this claim depends.
Regarding claim 18, Morris discloses a system comprising:
a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory to execute instructions from the non-transitory memory to perform operations comprising (Morris, col. 3, lines 52-63, “A computer system according to the present invention is illustrated generally at 30 in FIG. 1.  Computer system 30 includes at least one processor, such as processor 32, for performing sequences of logical operations.  Computer system 30 also includes memory 34 for storing instructions and data for use by processor 32.  An operating system 36 is stored in memory 34 and controls processor 32 and memory 34 for system operations and for executing application program instructions stored in memory 34.  Memory 34 typically includes random access memory (RAM), non-volatile memory, and a hard disk drive, but can include any known type of memory storage.”);
creating an extended attribute corresponding to the file (Morris, col. 6, lines 12-22, “At step 110, call instruction 104 specifically stores the current privilege level from PSR.cpl field 52 into a previous privilege level field (PFS.ppl) 70 of PFS register 44.”; col. 4, lines 41-48, “Processor 32 has a current privilege level represented by a current privilege level field (PSR.cpl) 52 in PSR 46.  The current privilege level stored in PSR.cpl field 52 controls accessibility to system resources in processor 32, such as the system registers in system register set 40, system instructions, and system memory pages.  The current privilege level stored in PSR.cpl field 52 varies between two or more execution privilege levels.”);
storing a second restrictive permission in the extended attribute, wherein the second restrictive permission is equivalent to the first restrictive permission (Morris, col. 6, lines 12-22, “At step 110, call instruction 104 specifically stores the current privilege level from PSR.cpl field 52 into a previous privilege level field (PFS.ppl) 70 of PFS register 44.”);
changing the first restrictive permission to a third restrictive permission (Morris, col. 6, lines 23-39, “At step 112, operating system 36 performs privilege promotion instruction 62 to promote the current privilege level [i.e., third permission encompasses promoted privilege level] of processor 32 stored in PSR.cpl field 52.  Performing privilege promotion instruction 62 includes step 114 of reading the stored previous privilege level state in PFS.ppl field 70.  Performing privilege promotion instruction 62 also includes step 116 of comparing the previous privilege level state in PFS.ppl field 70 to the current privilege level in PSR.cpl field 52.  If the previous privilege level state stored in PFS.ppl field 70 is equal to or less privileged than the current privilege level stored in PSR.cpl field 52, at step 118 operating system 36 promotes the current privilege level stored in PSR.cpl so that application program 56 can directly execute higher privileged routine 60.  If the previous privileged level state in PFS.ppl field 70 is more privileged than the current privilege level in PSR.cpl field 52, at step 120 privilege promotion instruction 62 takes an illegal operation fault.”);
wherein the first restrictive permission and the third restrictive permission are different (Morris, col. 6, lines 23-39, “At step 112, operating system 36 performs privilege promotion instruction 62 to promote the current privilege level of processor 32 stored in PSR.cpl field 52.  Performing privilege promotion instruction 62 includes step 114 of reading the stored previous privilege level state in PFS.ppl field 70.  Performing privilege promotion instruction 62 also includes step 116 of comparing the previous privilege level state in PFS.ppl field 70 to the current privilege level in PSR.cpl field 52.  If the previous privilege level state stored in PFS.ppl field 70 is equal to or less privileged than the current privilege level stored in PSR.cpl field 52, at step 118 operating system 36 promotes the current privilege level stored in PSR.cpl so that application program 56 can directly execute higher privileged routine 60.”);
changing the third restrictive permission to the stored second restrictive permission (Morris, col. 6, lines 23-39, “At step 112, operating system 36 performs privilege promotion instruction 62 to promote the current privilege level of processor 32 stored in PSR.cpl field 52.  Performing privilege promotion instruction 62 includes step 114 of reading the stored previous privilege level state in PFS.ppl field 70.  Performing privilege promotion instruction 62 also includes step 116 of comparing the previous privilege level state in PFS.ppl field 70 to the current privilege level in PSR.cpl field 52.  If the previous privilege level state stored in PFS.ppl field 70 is equal to or less privileged than the current privilege level stored in PSR.cpl field 52, at step 118 operating system 36 promotes the current privilege level stored in PSR.cpl so that application program 56 can directly execute higher privileged routine 60.”). 
Morris does not explicitly disclose storing a file with a first restrictive permission in a host file system; receiving a remote request to access the file using the third restrictive permission, before providing the file to the remote requester;  providing the file to the remote requester with the second restrictive permission.
However, in an analogous art, Bono discloses storing a file with a first restrictive permission in a host file system (Bono, col. 5, lines 41-60, “As described above with reference to FIG. 5, a new file server architecture includes a container file system 81 built on a sparse metavolume 82 for enhanced decoupling of logical storage from physical storage.  However, the new file server architecture has been designed to be generic and portable across multiple storage platforms including array, network (fabric and network appliances), and servers hosting various types and levels of virtualization services, including out-of-band services, which can be deployed to host block devices at network level (director class fabric switches) or on storage arrays.”);
receiving a remote request to access the file, before providing the file to the remote requester (Bono, col. 30, lines 11-22, “The container file systems layer calls a read or write I/O Request Packet (IRP) function in order to perform asynchronous read or write operations on the sparse volume data object in a read-write state 482.”);
providing the file to the remote requester with the second restrictive permission (Bono, col. 30, lines 11-22, “The container file systems layer calls a read or write I/O Request Packet (IRP) function in order to perform asynchronous read or write operations on the sparse volume data object in a read-write state 482.”; col. 7, lines 23-39, “The network file server 21 also provides metadata services to the client 23 so that the client may perform read and write operations directly to the cached disk array 29 over a data link 22.  For example, as described in Vahalia et al. U.S.  Pat.  No. 6,973,455 issued Dec.  6, 2005, incorporated herein by reference, the client 23 sends to the file server 21 at least one request for access to a file.  In response, the file server 21 grants a lock to the client 23, and returns to the client metadata of the file including information specifying data storage locations in the cached disk array 29 for storing data of the file.  The client 23 receives the metadata, and uses the metadata to produce at least one data access command for accessing the data storage locations in the cached disk array 29.  The client sends the data access command to the cached disk array 29 to read or write data to the file.  For a write operation, the client 23 may modify the metadata.  When the client 23 is finished writing to the file, the client returns any modified metadata to the file server 21.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Bono with the system/method/ non-transitory machine-readable medium of Morris to include storing a file with a first restrictive permission in a host file system; receiving a remote request to access the file, before providing the file to the remote requester; providing the file to the remote requester with the second restrictive permission.
One would have been motivated to provide users with the benefits of provisioning a file system with different classes of storage and providing file system awareness (Bono: col. 2, lines 45-48).
Morris and Bono disclose changing the first restrictive permission to a third restrictive permission, wherein the first restrictive permission and the third restrictive permission are different; receiving a remote request to access the file using the third restrictive permission; before providing the file to the remote requester, changing the third restrictive permission to the stored second restrictive permission; but do not explicitly disclose changing the first restrictive permission to a third less-restrictive permission, wherein the first restrictive permission and the third less-restrictive permission are different; receiving a first request from a first requester to access the file using the third less-restrictive permission; in response to the first request, providing the first requester with access to the file based on the third less-restrictive permission; receiving a second request from a second requester to access the file using the third less-restrictive permission;  before providing the file to the second requester, changing a permission that is used to access the file from the third less-restrictive permission to the stored second restrictive permission; and providing the file to the second requester with the second restrictive permission.  
However, in an analogous art, McClintock discloses changing the first restrictive permission to a third less-restrictive permission, wherein the first restrictive permission and the third less-restrictive permission are different (McClintock, col. 18, lines 48-55, changes to access rights (e.g., more or less restrictive);
receiving a first request from a first requester to access the file using the third less-restrictive permission (McClintock, col. 20, lines 17-20, entity requesting access; col. 18, lines 46-56, changes to access rights (e.g., less restrictive)); 
in response to the first request, providing the first requester with access to the file based on the third less-restrictive permission (McClintock, col. 25, lines 62-67, in response to access request, access rights can be determined);
receiving a second request from a second requester to access the file using the third less-restrictive permission; before providing the file to the second requester, changing a permission that is used to access the file from the third less-restrictive permission to the stored second restrictive permission; and providing the file to the second requester with the second restrictive permission (McClintock, col. 18, lines 3-8, different users have different permissions).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of McClintock with the system/method/ non-transitory machine-readable medium of Morris and Bono to changing the first restrictive permission to a third less-restrictive permission, wherein the first restrictive permission and the third less-restrictive permission are different; receiving a first request from a first requester to access the file using the third less-restrictive permission; in response to the first request, providing the first requester with access to the file based on the third less-restrictive permission; receiving a second request from a second requester to access the file using the third less-restrictive permission;  before providing the file to the second requester, changing a permission that is used to access the file from the third less-restrictive permission to the stored second restrictive permission; and providing the file to the second requester with the second restrictive permission.
One would have been motivated to provide users with the benefits of improving overall system performance by considering environmental factors such as connectivity, security, congestion and reliability (McClintock, col. 18, line 43, through col. 19, line 23).
Regarding claim 20, Morris discloses a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause at least one machine to perform operations comprising: (Morris, col. 3, lines 52-63, “A computer system according to the present invention is illustrated generally at 30 in FIG. 1.  Computer system 30 includes at least one processor, such as processor 32, for performing sequences of logical operations.  Computer system 30 also includes memory 34 for storing instructions and data for use by processor 32.  An operating system 36 is stored in memory 34 and controls processor 32 and memory 34 for system operations and for executing application program instructions stored in memory 34.  Memory 34 typically includes random access memory (RAM), non-volatile memory, and a hard disk drive, but can include any known type of memory storage.”);
creating an extended attribute of a file and storing a second restrictive permission in the extended attribute, wherein the second restrictive permission is copied from a first restrictive permission associated with the file (Morris, col. 6, lines 12-22, “At step 110, call instruction 104 specifically stores the current privilege level from PSR.cpl field 52 into a previous privilege level field (PFS.ppl) 70 of PFS register 44.”; col. 4, lines 41-48, “Processor 32 has a current privilege level represented by a current privilege level field (PSR.cpl) 52 in PSR 46.  The current privilege level stored in PSR.cpl field 52 controls accessibility to system resources in processor 32, such as the system registers in system register set 40, system instructions, and system memory pages.  The current privilege level stored in PSR.cpl field 52 varies between two or more execution privilege levels.”);
changing the first restrictive permission to a third restrictive permission (Morris, col. 6, lines 23-39, “At step 112, operating system 36 performs privilege promotion instruction 62 to promote the current privilege level [i.e., third permission encompasses promoted privilege level] of processor 32 stored in PSR.cpl field 52.  Performing privilege promotion instruction 62 includes step 114 of reading the stored previous privilege level state in PFS.ppl field 70.  Performing privilege promotion instruction 62 also includes step 116 of comparing the previous privilege level state in PFS.ppl field 70 to the current privilege level in PSR.cpl field 52.  If the previous privilege level state stored in PFS.ppl field 70 is equal to or less privileged than the current privilege level stored in PSR.cpl field 52, at step 118 operating system 36 promotes the current privilege level stored in PSR.cpl so that application program 56 can directly execute higher privileged routine 60.  If the previous privileged level state in PFS.ppl field 70 is more privileged than the current privilege level in PSR.cpl field 52, at step 120 privilege promotion instruction 62 takes an illegal operation fault.”);
converting the third restrictive permission to the second restrictive permission without writing to the third restrictive permission, such that a user is provided the file using the third permission and the container user is provided the file using the second restrictive permission (Morris, col. 6, lines 23-39, “At step 112, operating system 36 performs privilege promotion instruction 62 to promote the current privilege level of processor 32 stored in PSR.cpl field 52.  Performing privilege promotion instruction 62 includes step 114 of reading the stored previous privilege level state in PFS.ppl field 70.  Performing privilege promotion instruction 62 also includes step 116 of comparing the previous privilege level state in PFS.ppl field 70 to the current privilege level in PSR.cpl field 52.  If the previous privilege level state stored in PFS.ppl field 70 is equal to or less privileged than the current privilege level stored in PSR.cpl field 52, at step 118 operating system 36 promotes the current privilege level stored in PSR.cpl so that application program 56 can directly execute higher privileged routine 60.”).
Morris discloses creating an extended attribute of a file and storing a second permission in the extended attribute, wherein the second permission is copied from a first permission associated with the file; converting the third permission to a converted permission without writing to the third permission, but does not explicitly disclose creating an extended attribute of a file stored in a host file system and storing a second permission in the extended attribute, wherein the second permission is copied from a first permission associated with the file; in response to receiving a request from a container user to access the file; converting the third permission to the second restrictive permission without writing to the third restrictive permission, such that a user of the host file system is provided the file using the third restrictive permission and the container user is provided the file using the second restrictive permission.
However, in an analogous art, Bono discloses creating an extended attribute of a file stored in a host file system and storing a second permission in the extended attribute, wherein the second permission is copied from a first permission associated with the file (Bono, col. 5, lines 41-60, “As described above with reference to FIG. 5, a new file server architecture includes a container file system 81 built on a sparse metavolume 82 for enhanced decoupling of logical storage from physical storage.  However, the new file server architecture has been designed to be generic and portable across multiple storage platforms including array, network (fabric and network appliances), and servers hosting various types and levels of virtualization services, including out-of-band services, which can be deployed to host block devices at network level (director class fabric switches) or on storage arrays.”);
in response to receiving a request from a container user to access the file using the third restrictive permission (Bono, col. 30, lines 11-22, “The container file systems layer calls a read or write I/O Request Packet (IRP) function in order to perform asynchronous read or write operations on the sparse volume data object in a read-write state 482.”);
converting the third permission to the second restrictive permission without writing to the third restrictive permission, such that a user of the host file system is provided the file using the third restrictive permission and the container user is provided the file using the second restrictive permission (Bono, col. 30, lines 11-22, “The container file systems layer calls a read or write I/O Request Packet (IRP) function in order to perform asynchronous read or write operations on the sparse volume data object in a read-write state 482.”; col. 7, lines 23-39, “The network file server 21 also provides metadata services to the client 23 so that the client may perform read and write operations directly to the cached disk array 29 over a data link 22.  For example, as described in Vahalia et al. U.S.  Pat.  No. 6,973,455 issued Dec.  6, 2005, incorporated herein by reference, the client 23 sends to the file server 21 at least one request for access to a file.  In response, the file server 21 grants a lock to the client 23, and returns to the client metadata of the file including information specifying data storage locations in the cached disk array 29 for storing data of the file.  The client 23 receives the metadata, and uses the metadata to produce at least one data access command for accessing the data storage locations in the cached disk array 29.  The client sends the data access command to the cached disk array 29 to read or write data to the file.  For a write operation, the client 23 may modify the metadata.  When the client 23 is finished writing to the file, the client returns any modified metadata to the file server 21.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Bono with the system/method/ non-transitory machine-readable medium of Morris to include creating an extended attribute of a file stored in a host file system and storing a second restrictive permission in the extended attribute, wherein the second restrictive permission is copied from a first restrictive permission associated with the file; in response to receiving a request from a container user to access the file using the third restrictive permission.
One would have been motivated to provide users with the benefits of provisioning a file system with different classes of storage and providing file system awareness (Bono: col. 2, lines 45-48).
Morris and Bono disclose changing the first restrictive permission to a third restrictive permission; in response to receiving a request from a user to access the file using the third restrictive permission; converting the third permission to the second restrictive permission without writing to the third restrictive permission; but does not explicitly disclose changing the first restrictive permission to a third less-restrictive permission; in response to receiving a request from a container user to access the file using the third less-restrictive permission, changing a permission that is used to access the file from the third less-restrictive permission to the second restrictive permission without writing to the third less-restrictive permission.
However, in an analogous art, McClintock discloses changing the first restrictive permission to a third less-restrictive permission (McClintock, col. 18, lines 48-50, cause changes to access rights (e.g., more or less restrictive);
in response to receiving a request from a container user to access the file using the third less-restrictive permission, changing a permission that is used to access the file from the third less-restrictive permission to the second restrictive permission without writing to the third less-restrictive permission (McClintock, col. 19, lines 22-23, more of less access rights may be provided).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of McClintock with the system/method/ non-transitory machine-readable medium of Morris and Bono to include changing the first restrictive permission to a third less-restrictive permission; in response to receiving a request from a container user to access the file using the third less-restrictive permission, changing a permission that is used to access the file from the third less-restrictive permission to the second restrictive permission without writing to the third less-restrictive permission.
One would have been motivated to provide users with the benefits of improving overall system performance by considering environmental factors such as connectivity, security, congestion and reliability (McClintock, col. 18, line 43, through col. 19, line 23).
Claim 9 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Morris (US7680999), filed February 8, 2000, in view of Bono (US8285758), filed June 30, 2007, and McClintock (US10007779), filed September 29, 2015, and further in view of Savage (US20140101310), filed October 4, 2013.
Regarding claim 9, Morris Bono, and McClintock disclose the method of claim 1.  Morris Bono, and McClintock do not explicitly disclose further comprising receiving a request from a local user of the host file system to access the file.
However, in an analogous art, Savage discloses further comprising receiving a request from a local user of the host file system to access the file (Savage, paragraph 0107, “In process 704, an application to edit the file is identified via an operating system of a device through which the request is initiated.  In one embodiment, the identification of the application to edit the file occurs transparently to a user who generated the request at the device.  This process can also occur without user intervention such that the file automatically opens on the local user device when the user requests to access/edit a file on the host server from their device, regardless of the device platform (e.g., operating system) and/or applications that are available on (e.g., installed on) the device.”; paragraph 0112, “In process 712, it is detected through the operating system that the file has been changed.  In one embodiment, the changes or edits to the file accessed using the application are detected from a file system of the operating system, for example, through an API of the operating system for file system events.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Savage with the system/method/ non-transitory machine-readable medium of Morris Bono, and McClintock to include further comprising receiving a request from a local user of the host file system to access the file.
One would have been motivated to provide users with the benefits of effectively managing, storing, searching, editing, and sharing multimedia files in various environments (Savage: paragraph 0002).
Claims 10-14 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Morris (US7680999), filed February 8, 2000, in view of Bono (US8285758), filed June 30, 2007, McClintock (US10007779), filed September 29, 2015, and Savage (US20140101310), filed October 4, 2013, and further in view of Fieweger (US9069436), filed March 31, 2006.
Regarding claim 10, Morris, Bono, McClintock, and Savage disclose the method of claim 9.
Morris, Bono, McClintock, and Savage do not explicitly disclose wherein the file provided to the local user has a different attribute than the file provided to the container file system.
However, in an analogous art, Fieweger discloses wherein the file provided to the local user has a different attribute than the file provided to the container file system (Fieweger, col. 2, lines 3-13, “One embodiment of the present invention relates to a computer implemented method of controlling access to at least one document, comprising: receiving for storage from a first user at least one document; receiving from the first user at least one classification associated with the stored document, wherein the classification has a value selected from at least a first classification value and a second classification value; receiving from a second user at least one permission attribute associated with the second user, wherein the permission attribute associated with the second user is self-declared and wherein the permission attribute has a value selected from at least a first permission attribute value and a second permission attribute value; and permitting the second user to access the stored document if the classification value of the stored document matches the permission attribute value declared by the second user.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Fieweger with the system/method/ non-transitory machine-readable medium of Morris, Bono, McClintock, and Savage to include further comprising receiving a request from a local user of the host file system to access the file.
One would have been motivated to provide users with the benefits of controlling access to at least one document via an attribute (Fieweger: col. 2, lines 3-17).
Regarding claim 11, Morris, Bono, McClintock, Savage, and Fieweger disclose the method of claim 10.  Morris discloses wherein the file is provided to a local user of the host file system using the third restrictive permission (Morris, col. 6, lines 23-39, “At step 112, operating system 36 performs privilege promotion instruction 62 to promote the current privilege level of processor 32 stored in PSR.cpl field 52.  Performing privilege promotion instruction 62 includes step 114 of reading the stored previous privilege level state in PFS.ppl field 70.  Performing privilege promotion instruction 62 also includes step 116 of comparing the previous privilege level state in PFS.ppl field 70 to the current privilege level in PSR.cpl field 52.  If the previous privilege level state stored in PFS.ppl field 70 is equal to or less privileged than the current privilege level stored in PSR.cpl field 52, at step 118 operating system 36 promotes the current privilege level stored in PSR.cpl so that application program 56 can directly execute higher privileged routine 60.”).
Regarding claim 12, Morris, Bono, McClintock, Savage, and Fieweger disclose the method of claim 11.  Morris discloses wherein the local user is an unprivileged user, and wherein the unprivileged user is permitted to read and execute the file based on the third restrictive permission (Morris, col. 5, lines 46-49, “In one embodiment, processor 32 verifies page level permissions to a given virtual page by verifying privilege levels, page level read and write permission, and protection key read and write permission.”).
Regarding claim 13, Morris, Bono, McClintock, Savage, and Fieweger disclose the method of claim 12.  Morris discloses wherein the unprivileged user is able to read but unable to execute the file based on the second restrictive permission (Morris, col. 5, lines 46-49, “In one embodiment, processor 32 verifies page level permissions to a given virtual page by verifying privilege levels, page level read and write permission, and protection key read and write permission.”).
Regarding claim 14, Morris, Bono, McClintock, Savage, and Fieweger disclose the method of claim 10.  Morris discloses wherein as a result of the third restrictive permission, the file is readable and executable by privileged users and unprivileged users of the host file system, and as a result of the second restrictive permission, the file is non-executable by users of the container file system (Morris, col. 5, lines 46-49, “In one embodiment, processor 32 verifies page level permissions to a given virtual page by verifying privilege levels, page level read and write permission, and protection key read and write permission.”).
Claims 15-17 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Morris (US7680999), filed February 8, 2000, in view of Bono (US8285758), filed June 30, 2007, McClintock (US10007779), filed September 29, 2015, Savage (US20140101310), filed October 4, 2013, and Fieweger (US9069436), filed March 31, 2006, and further in view of Modiano (US20010054068), filed June 13, 2001.
Regarding claim 15, Morris, Bono, McClintock, Savage, and Fieweger disclose the method of claim 14.  
Morris, Bono, Howarth, Savage, and Fieweger disclose a local user, a host file system, an unprivileged user, first, second, and third permissions, and a host file system, but do not explicitly disclose wherein a local and unprivileged user of the host file system creates an image based on the file that is already present in the host file system.
However, in an analogous art, Modiano discloses wherein a local and unprivileged user of the host file system creates an image based on the file that is already present in the host file system (Modiano, paragraph 0016, “The site image is captured by entering one or more optional parameters (i.e. how many levels to snake, megabyte limits etc.) and snaking a target site to create/capture the site image.  One or more copies of the site image are stored on the staging server and can be used as the basis for the site templates to be created, and as the basis for the output or "staging" site.  The system and method of the present invention can be employed on an Intranet, Extranet or public Internet site, enabling an organization to employ a work flow management system that enables multiple contributors to define, create, and approve Web site content.  The system allows everything from product descriptions, online inventory, shipping schedules, partner news, distributor locations, and customer data to be up-to-date and accurate.”). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Modiano with the system/method/ non-transitory machine-readable medium of Morris, Bono, Howarth, Savage, and Fieweger to include further comprising receiving a request from a local user of the host file system to access the file.
One would have been motivated to provide users with the benefits of employing  a work flow management system that enables multiple contributors to define, create, and approve Web site content (Modiano: paragraph 0016).

Regarding claim 16, Morris, Bono, McClintock, Savage, Fieweger, and Modiano disclose the method of claim 15.  Morris discloses wherein as a result of the second restrictive permission, an unprivileged user of the container file system is not permitted to create an image using the file that is already present in the host file system (Morris, col. 6, lines 36-39, “If the previous privileged level state in PPS.pp! field 70 is more privileged than the current privilege level in PSR.cpl field 52, at step 120 privilege promotion instruction 62 takes an illegal operation fault”).
Regarding claim 17, Morris, Bono, McClintock, Savage, Fieweger, and Modiano disclose the method of claim 16.  Morris discloses the underprivileged user of the container file system not being permitted to create an image (Morris, col. 6, lines 36-39, “If the previous privileged level state in PPS.pp! field 70 is more privileged than the current privilege level in PSR.cpl field 52, at step 120 privilege promotion instruction 62 takes an illegal operation fault”).   Modiano discloses wherein in response to the underprivileged user of the container file system not being permitted to create an image using the file that is already present in the host file system, copying the file and creating an image based on a copy of the file (Modiano, paragraph 0016, “The site image is captured by entering one or more optional parameters (i.e. how many levels to snake, megabyte limits etc.) and snaking a target site to create/capture the site image.  One or more copies of the site image are stored on the staging server and can be used as the basis for the site templates to be created, and as the basis for the output or "staging" site.  The system and method of the present invention can be employed on an Intranet, Extranet or public Internet site, enabling an organization to employ a work flow management system that enables multiple contributors to define, create, and approve Web site content.  The system allows everything from product descriptions, online inventory, shipping schedules, partner news, distributor locations, and customer data to be up-to-date and accurate.”).  The motivation is the same as that of the claim from which this claim depends.
Claim 19 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Morris (US7680999), filed February 8, 2000, in view of Bono (US8285758), filed June 30, 2007, and McClintock (US10007779), filed September 29, 2015, and further in view of Mathur (US20160219073), filed January 28, 2015.
Regarding claim 19, Morris, Bono, and McClintock disclose the system of claim 18.
Morris, Bono, and McClintock do not explicitly disclose wherein the remote requester includes a container file system executing in an operating environment that is isolated from the operating environment of the host file system.
However, in an analogous art, Mathur discloses wherein the remote requester includes a container file system executing in an operating environment that is isolated from the operating environment of the host file system (Mathur, paragraph 0049, “In operation, application containers 721-724 are instantiated on host computing systems 701-702.  Application containers 721-724 package an application and its dependencies in a virtual package, and run the containerized applications as an isolated process in userspace on the host operating system.  Application containers 731-734 may include Linux containers, jails, partitions, or other types of containment modules, and may also include full operating system virtual machines in some examples.  In the present instance, in addition to applications 731-734, each of the containers further includes a security layer that is used as an intermediary between the application within the container, and processes systems external to the container.  Thus, the security layer may include firewall, encryption, and communication interface modules that are used to insulate the application from inappropriate communications.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Mathur with the system/method/ non-transitory machine-readable medium of Morris, Bono, and McClintock to include wherein the remote requester includes a container file system executing in an operating environment that is isolated from the operating environment of the host file system.
One would have been motivated to provide users with the benefits of employing  a work flow management system that enables multiple contributors to define, create, and approve Web site content (Modiano: paragraph 0016).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368. The examiner can normally be reached 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.J.M/Examiner, Art Unit 2439 

/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439